Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, and 6 are considered allowable after finding when reading the claims in light of the specification as per
MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose
or suggest the combination of limitations specified in the independent claims, including at least:

In claims 1, 5, and 6, 
…
  minimize an objective function which is intended to minimize a cost for misrecognition 2Appln. No.: 16/476,319with a regularization term derived from the statistics, and to store the updated PLDA parameters and the updated labels in the parameter storage and the label storage, respectively, the regularization term representing regularization in handling a noisy labeling problem, 
…
The closest prior art of record that touches upon the recited limitation is Rohdin, Johan et al. "Robust discriminative training against data insufficiency in PLDA-based speaker verification." Computer Speech & Language 35 (2016): 32-57(“Rohdin”), which teaches a constrained discriminative PLDA training procedure in which L2 regularization is added to the 
However, the examiner has found that the distinct feature of the applicant’s claimed
invention over the prior art is the explicit claiming of the aforementioned limitations as specified
in independent Claims 1, 5, and 6 in combination with all the other limitations recited therein.
When taken in context, the claims as a whole were not uncovered in the prior art, i.e.
dependent Claims 2, 3, 4, are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129